t c memo united_states tax_court christopher michael frazier petitioner v commissioner of internal revenue respondent docket no 14372-04l filed date christopher michael frazier pro_se scott a hovey for respondent memorandum opinion gerber chief_judge this case is before the court on respondent’s motion for summary_judgment see rule the issue for our consideration is whether respondent abused hi sec_1 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure discretion in proceeding with a proposed levy on petitioner’s assets background at the time of the filing of the petition in this case petitioner resided in washington d c at all relevant times petitioner had outstanding income_tax liabilities for taxable years and collectively petitioner’s unpaid tax_liability on date respondent sent petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to petitioner’s unpaid tax_liability in response on date petitioner timely filed a request for a collection_due_process_hearing request for taxable years and the request consisted in its entirety of the following i do not understand the account summary page total please explain to me what is going on sic assessed balance statutory additions total how did you come up with that balance sic i would like to make monthly payment that i can aford sic i do realize that it may take me the rest of my life to pay how do i start paying and were sic please contact me by mail or phone help between date and date petitioner and respondent’s appeals officer engaged in telephonic conversations and exchanged correspondence petitioner and the appeals officer discussed collection alternatives including an offer-in-compromise when the appeals officer determined that petitioner was not eligible for an offer-in-compromise the possibility of petitioner’s paying his tax_liability through an installment_agreement was discussed the appeals officer and petitioner negotiated a proposed installment_agreement under which petitioner was to make biweekly payments of dollar_figure until the unpaid tax_liability was paid in full entering into this agreement was conditioned upon petitioner’s timely filing of a tax_return petitioner also signed a form_2159 payroll deduction agreement which permitted respondent to withdraw automatically biweekly payments from petitioner’s wage payments beginning on date between march and date the appeals officer contacted petitioner several times to notify him of his need to file his tax_return to be eligible for the installment_agreement however petitioner did not file his tax_return by date on date respondent issued a notice_of_determination proposing a levy on petitioner’s assets on date petitioner timely filed his petition with this court challenging the amount assessed and requesting an installment_agreement on date respondent filed the motion for summary_judgment petitioner did not respond to the motion discussion the purpose of summary_judgment is to expedite litigation and avoid the expense of unnecessary trials fla peach corp v commissioner 90_tc_678 a motion for summary_judgment may be granted where there is no dispute as to a material fact and a decision may be rendered as a matter of law see rule the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a question of genuine material fact exists and may not rely merely on allegations or denials in the pleadings see 91_tc_322 87_tc_214 a petition for lien or levy action must contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and any issue not raised is deemed conceded rule b the petition must also contain clear and concise facts upon which the petitioner bases each assignment of error rule b sec_6331 authorizes the commissioner to levy on property and property rights of a taxpayer liable for taxes who fails to pay them within days after notice_and_demand for payment sec_6331 and sec_6330 however require written notice to be sent to the taxpayer of the intent to levy and of the taxpayer’s right to a hearing prior to the making of the levy sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met when an appeals officer issues a determination regarding a disputed collection action a taxpayer may seek judicial review with the tax_court or a district_court as appropriate sec_6330 see 115_tc_35 114_tc_176 the underlying tax_liability may be questioned if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner raises two issues first he disagrees with the amount assessed second he wants to make installment payments respondent argues that petitioner is prohibited from challenging the underlying liability because petitioner did not raise it at the sec_6330 hearing and this court cannot determine whether respondent abused his discretion as to a matter not raised at the sec_6330 hearing we need not address whether petitioner raised the issue of his underlying liability or whether he is permitted to challenge it petitioner alleges no facts in the petition or any other pleadings that would show the assessed amounts are in error see rule b grant creek water works ltd v commissioner supra casanova co v commissioner supra in addition petitioner failed to respond to respondent’s motion respondent also argues that petitioner had the opportunity to pay under an installment_plan but failed to comply with the conditions of entering into that agreement again we need not address petitioner’s compliance with the terms of the proposed installment_agreement petitioner did not respond to respondent’s motion or allege facts that would indicate it was an abuse_of_discretion for respondent to refuse to accept the proposed installment_agreement petitioner in his petition generally alleged that he disagrees with the amount of the tax and that he would like to pay under an installment_agreement the petition does not contain specific assignments of error or any statements of alleged facts see rule b and petitioner also failed to set forth facts showing that there is a material or specific question regarding the amount of his underlying liability in addition the appeals officer considered petitioner for an offer-in-compromise but determined he was not eligible and petitioner does not contest that determination petitioner did not contend that the appeals officer failed to comply with any other applicable law and he did not raise any other relevant issue such as spousal defenses challenges to the appropriateness of collection actions or other collection alternatives accordingly there exists no issue of material fact in this case and respondent is entitled to summary_judgment respondent is therefore entitled to proceed with collection activity to reflect the foregoing an appropriate order and decision will be entered for respondent
